DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 11 November 2021.
Claim 2 is amended by the Applicant.
Claims 21-26 are newly presented by the Applicant.
Claims 1, 3, and 13-15 were previously canceled by the Applicant.
Claims 4-6, 9, 16, and 19-20 are canceled by the Applicant.
Claims 10-11 were previously withdrawn from consideration without traverse, thus Claims 10-11 are canceled by and Examiner’s Amendment.
Claims 2, 7-8, 12, 17-18, and 21-26 are currently pending.
Claims 2, 7-8, 12, 17-18, and 21-26 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-11 directed to a species non-elected without traverse.  Accordingly, claims 10-11 been cancelled.
EXAMINER' S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Elizabeth Shuster on 24 November 2021.
The application has been amended as follows: 
 Claim 22. (Currently Amended) The bearing retainer according to claim 21 
Allowable Subject Matter
Claims 2, 7-8, 12, 17-18, and 21-26 are allowed.
The examiner’s statement of reasons for allowance can be found in the Non-Final Office Action mailed on 18 August 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745